DETAILED ACTION
This final rejection is responsive to the amendment filed on 09 July 2021.  Claims 1, 3-11, 13-16, and 18-22 are pending.  Claims 1, 11, and 16 are independent claims.  Claims 1, 11, and 16 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Applicant’s prior art arguments have been fully considered but they are not persuasive.
Applicant argues (pgs. 9-10) that “Dorum disclosed image frames from a video overlayed over map data as shown in Fig. 4B.  However, the thumbnail videos disclosed in Dorum cannot be used for labeling for cross view alignment between images with different perspectives, as explicitly required in the present independent claims.”
Examiner respectfully disagrees.  Applicant seems to be arguing for functionality that is not yet present in the claims.  In particular, the claims first require user interaction for labeling common features between the first image and the second image.  Dorum teaches the user editing attributes such as adding geolocation to the image, i.e. the user may drop a video frame on the map to add geo-reference to the video frame.  The claims further state: “... for the cross alignment of the first image and the second image”.  Dorum allows the user cross align the map image with the camera image by associating GPS coordinates with the camera image.  Moreover, ¶[0080] of Dorum teaches that the user may add or edit road database attributes to each frame which have a geo-location.  When replaying the video, these custom attributes are shown on the map at the stored geo-location from the video.  Accordingly, the foregoing may reasonably be interpreted as cross aligning the two images.
The foregoing applies to all independent claims and their dependent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-8, 11, 14-15, 16, 19, 20, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dorum (US 2017/0052035 A1) hereinafter known as Dorum.

Regarding independent claim 1, Dorum teaches:
determining, camera trajectory data, for a first image depicting an area from a first perspective view, wherein the camera trajectory data specifies a path that a camera has traveled along a ground;  (Dorum: Fig. 4A and ¶[0067]; Dorum teaches a first perspective camera view which is part of a navigation path.)
processing, the camera trajectory data, to generate meta data indicating a position and an orientation of the first perspective view of the area relative spatially to a second image depicting the area from a second perspective view;  (Dorum: Fig. 1B and ¶[0037] and ¶[0041]; Dorum teaches obtaining metadata from the video information, such as location information.  In addition, map data will also include meta data that includes the geo-position and orientation information.)
providing the meta data as an overlay on the second perspective view in a user interface, wherein the overlay represents respective locations, respective camera poses, and the camera trajectory data of the first perspective view; and  (Dorum: Fig. 4A and ¶[0041] and ¶[0065]-¶[0067]; Dorum teaches a map view with video icon markers which show camera poses, location, and trajectory.)
receiving a user interaction input at the user interface for labeling common features between the first image and the second image for the cross view alignment of the first image and the second image,
wherein the user interface receives a user interaction input for labeling common features between the first image and the second image, and wherein the labeling comprises tying location points in the first image and the second image.  (Dorum: ¶[0079]-¶[0080]; Dorum teaches the user editing attributes such as adding geolocation to the image, i.e. the user may drop a video frame on the map to add geo-reference to the video frame.  The foregoing teaches labeling common features between the first and second images.)




Regarding claim 4, Dorum further teaches:
The method of claim 1 (as cited above), wherein the meta data includes data for generating a representation of the camera trajectory data.  (Dorum: Fig. 1B and ¶[0037] and ¶[0041]; Dorum teaches obtaining metadata from the video information, such as location information.  In addition, map data will also include meta data that includes the geo-position and orientation information.)




Regarding claim 5, Dorum further teaches:
The method of claim 4 (as cited above), wherein the representation includes reference angles drawn to indicate, vehicle tracks drawn to represent the camera trajectory data.  (Dorum: Fig. 4A; Dorum teaches drawing the camera trajectory data path which is angled.)





Regarding claim 6, Dorum further teaches:
The method of claim 1 (as cited above), further comprising: receiving an input that selects the first image for labeling; dynamically initiating the presenting of the meta data in the user interface based on the input; and presenting concurrently the first perspective view and the second perspective view in the user interface.  (Dorum: Fig. 4A and ¶[0065]-¶[0067]; Dorum teaches the user selecting icon 462 to display video 470.)




Regarding claim 7, Dorum further teaches:
The method of claim 1 (as cited above), wherein the first image is part of a plurality of images depicting the area from the first perspective, the method further comprising: rendering respective, camera trajectories of the plurality of images in the overlay on the second perspective view of the second image.  (Dorum: Fig. 4A and ¶[0065]-¶[0067]; Dorum teaches first perspective images being associated with the markers on the map display.)





Regarding claim 8, Dorum further teaches:
The method of claim 1 (as cited above), further comprising: rendering one or more markers respectively designated by a user in said each of the plurality of images in the user (Dorum: Fig. 4A and ¶[0065]-¶[0067]; Dorum teaches displaying the markers on the map display.  ¶[0079]-¶[0080] further teach the user editing attributes such as adding geolocation to the image, i.e. the user may drop a video frame on the map to add geo-reference to the video frame.  The foregoing teaches labeling common features between the first and second images.)




Regarding claims 11, 14-15, 16, 19, and 20; these claims recite an apparatus and a non-transitory computer-readable storage medium that performs the method of claims 1, 4-5, and 7; therefore, the same rationale for rejection applies.




Regarding claim 22, Dorum further teaches:
The method of claim 1 (as cited above), dynamically highlighting a location point in the camera trajectory data in the second image, wherein the location point corresponds to the area relatively spatially to the first image.  (Dorum: ¶[0067]; Dorum teaches the user selecting point 462 and the video playing at the location of the icon 462 for that location.  Accordingly, the video playing at the selected icon location highlights a location point in the camera trajectory data in the second image.) 




Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dorum in view of Julian (US 2019/0025853 A1) hereinafter known as Julian.

Regarding claim 3, Dorum further teaches the method of claim 1 (as cited above).

Dorum further teaches:
wherein the first image is a ground level image collected from a ground-based camera sensor, and ... (Dorum: ¶[0032] and ¶[0101]; Dorum teaches the user equipment being a video camera in a vehicle.)

Dorum does not explicitly teach:
... wherein the second image is a top down image collected from an aerial-based camera sensor.

However, Julian teaches:
... wherein the second image is a top down image collected from an aerial-based camera sensor.  (Julian: ¶[0007]; Julian teaches mapping a predetermined path of travel to a camera view.  ¶[0042] teaches using a camera in a vehicle’s windshield to determine the path of travel.  Lastly, Figs. 2 and 3A and ¶[0047] teach a camera view wherein the frame 302 corresponds to position 202.  Further, ¶[0045]-¶[0046] teach that the path of travel may also be mapped to a different reference frame that may be anchored to a camera position, such as an overhead view.  Figs. 2 and 3C and ¶[0047] further teach the overhead view.  Further, ¶[0041], ¶[0043], and ¶[0047]-¶[0048] further teach using GPS to determine the mapping, which is interpreted as metadata that indicates position.)

Dorum and Julian are in the same field of endeavor as the present invention, as the references are directed to collecting metadata to align image features.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to substitute a second image comprising of a map image as taught in Dorum with the second image collected from an aerial-based camera sensor as taught in Julian.  Dorum already teaches collecting images from different perspectives along with the metadata wherein the second image is a map image.  However, Dorum does not explicitly teach the second image collected from an aerial-based camera sensor.  Julian provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Dorum to include teachings of Julian because the combination would allow the user to precisely identify the camera markers.




Regarding claims 13 and 18; these claims recite an apparatus and a non-transitory computer-readable storage medium that performs the method of claim 3; therefore, the same rationale for rejection applies.


	


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dorum in view of Sachdeva (US 10,169,680 B1) hereinafter known as Sachdeva.

Regarding claim 9, Dorum further teaches the method of claim 1 (as cited above).

Dorum does not explicitly teach the limitations of claim 9.

However, Sachdeva teaches:
wherein the user interface is presented to a user to annotate the first image and the second image to create a training data set for a machine learning model to perform automated cross view alignment of images.  (Sachdeva: Fig. 4 and col. 14, lines 5-21 and col. 27, lines 20-27; Sachdeva teaches using the interface to annotate images to create a training data set for a machine learning model.)

Dorum and Sachdeva are in the same field of endeavor as the present invention, as the references are directed to collecting metadata to align image features.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a second image comprising of a map image as taught in Dorum with presenting an interface to the user to create a machine learning model training data set as taught in Sachdeva.  Dorum already teaches collecting images from different perspectives along with the metadata wherein the second image is a map image.  However, Dorum does not explicitly teach with presenting an interface to the user to create a machine learning model training data.  Sachdeva provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Dorum to include teachings of Sachdeva because the combination would allow machine learning modifications.




Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dorum in view of Davis (US 2010/0098342 A1) hereinafter known as Davis.

Regarding claim 10, Dorum further teaches the method of claim 1 (as cited above).

Dorum does not explicitly teach the limitations of claim 10.

However, Davis teaches:
wherein the cross view alignment of images is used to perform geometric correction of location data associated with the first image, the second image, or a combination thereof.  (Davis: Fig. 3A and ¶[0092]; Davis teaches a geometric correction of locations on images can be performed based on cross image analysis.)

Dorum and Davis are in the same field of endeavor as the present invention, as the references are directed to collecting metadata of multiple images.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of collecting images from different perspectives and describing trajectory data based on metadata as taught in Dorum with performing geometric correction of locations on images based on cross image analysis as taught in Davis.  Dorum such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Julian to include teachings of Davis because the combination would allow users to rapidly identify areas of interest, as suggested by Davis: ¶[0009].



Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Dorum in view of Seitz (US 2016/0005145 A1) hereinafter known as Seitz.

Regarding claim 21, Dorum further teaches the method of claim 1 (as cited above).

Dorum does not explicitly teach the limitations of claim 10.

However, Seitz teaches:
wherein the camera trajectory data is collected as a time ordered sequence of location points sensed by one or more sensors, and wherein the location points include latitude, longitude, and elevation.  (Seitz: ¶[0047]; Seitz teaches position data associated with a ground baesd image that includes latitude, longitude, and altitude.)

Dorum and Seitz are in the same field of endeavor as the present invention, as the references are directed to collecting metadata associated with camera images.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine retrieving camera images along a trajectory wherein the images are associated with GPS coordinates as taught in Dorum with the images further containing latitude, longitude, and elevation data as taught in Seitz.  Dorum already teaches collecting images from different perspectives along with the metadata from GPS.  However, Dorum does not explicitly teach the images further containing latitude, longitude, and elevation data.  Seitz provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Dorum to include teachings of Seitz because the combination would allow collection of more relevant data.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



/ALEKSEY OLSHANNIKOV/Primary Examiner, Art Unit 2142